Case: 4:21-cv-00491-CEH Doc #: 1-2 Filed: 03/02/21 1 of 6. PagelD #: 11

 

ELECTRONICALLY FILED |
2021 Jan 22 AM 10:11
Anthony P. Vivo, CLERK OF COURT - MAHONING

IN THE COURT OF COMMON PLEAS |
MAHONING COUNTY, OHIO

AMY J. YURICEK
1190 Beachwood Street, SW
Warren, Ohio 44485

hf
CASENO, 74 CV fA
JUDGE SWEENEY
Plaintiff

COMPLAINT |
(OTHER TORT)

Vv.

OSCAR R. MONTERROSA
440 W. Scott Street
Rialto, CA 92376

and

ROLINE EXPRESS, INC.
23421 S, Pointe Drive, Suite 100
Laguna Hills, CA 92653

and

JOHN DOE COMPANY
(Name and Address unknown)

and

STATE FARM MUTUAL AUTOMOBILE
INSURANCE COMPANY

1440 Granville Road

Newark, Ohio 43055

JURY DEMAND
ENDORSED HEREON

Defendants

ee ee ee eee eee eee eee

Now comes Plaintiff, AMY J. YURICEK, by and through the undersigned counsel
and for her complaint against Defendants, OSCAR R. MONTERROSA, ROLINE

EXPRESS, INC., JOHN DOE COMPANY and STATE FARM MUTUAL AUTOMOBILE

i

2021 CV 00124 EXHIBIT

A

 
Case: 4:21-cv-00491-CEH Doc #: 1-2 Filed: 03/02/21 2 of 6. PagelD #: 12

INSURANCE COMPANY, states as follows:

COUNT ONE

1. On or about February 4, 2019, on Interstate Route 76 at or near Milepost 57

in the Township of Jackson, Mahoning County, Ohio, Defendant, OSCAR R.

MONTERROSA, negligently operated a semi-tractor-trailer truck into collision with the

vehicle operated by Plaintiff, AMY J. YURICEK.

2. As a direct and proximate result of Defendant, OSCAR R. MONTERROSA’s

negligente, Plaintiff, AMY J. YURICEK sustained severe injuries of mind and body, was

requi

body

‘ed to have medical care and hospital attention, suffered great pain of mind and

lost enjoyment of her life, has incurred medical, hospital, and related expenses as

1

well as other injuries, damage and loss, all of which circumstances will continue into the

future.

3. Plaintiff, AMY J. YURICEK’s injuries are permanent.
4. Plaintiff, AMY J. YURICEK has lost income as a result of this collision.
COUNT TWO

5. Plaintiff realleges and reavers each and every allegation contained in

paragraphs one (1) through four (4) of her Complaint as if fully rewritten herein,

6. Defendant, ROLINE EXPRESS, INC. was the owner of the vehicle being

operated by Defendant, OSCAR R. MONTERROSA, at the time of the collision.

7. Atthe time of the collision, Defendant, OSCAR R. MONTERROSA, was

operating the vehicle as an agent and/or servant for and in the scope of his

employment with Defendant, ROLINE EXPRESS, INC., which is vicariously liable to

2021 CV 00124

 
Case: 4:21-cv-00491-CEH Doc#: 1-2 Filed: 03/02/21 3 of 6. PagelD #: 13

Plaintiff, AMY J. YURICEK for the negligence of Defendant, OSCAR R.
MONTERROSA. |
COUNT THREE

8. Plaintiff realleges and reavers each and every allegation contained in
paragraphs one (1) through seven (7) of her Complaint as if fully rewritten herein.

9. In the alternative, Defendant, JOHN DOE COMPANY, (name unknown) was
the owner of the vehicle being operated by Defendant, OSCAR R. MONTERROSA, at
the time of the collision.

10. At the time of the collision, Defendant, OSCAR R. MONTERROSA, was
operating the vehicle as an agent and/or servant for and in the scope of his
employment with Defendant, JOHN DOE COMPANY, which is vicariously liable to
Plaintiff, AMY J. YURICEK for the negligence of Defendant, OSCAR R.
MONTERROSA.

COUNT FOUR

11, Plaintiff realleges and reavers each and every allegation contained in
paragraphs one (1) through ten (10) of her Complaint as if fully rewritten herein.

42. On or about February 4, 2019 at the time of the automobile accident
described in Count One, Plaintiff, AMY J. YURICEK was insured under an automobile
insurance policy issued by Defendant, STATE FARM MUTUAL AUTOMOBILE
INSURANCE COMPANY, hereinafter referred to Defendant, “STATE FARM”. A copy
of said policy is not attached hereto because Defendant, State Farm has a copy of said
policy and it contains numerous pages and attachments.

13, The State Farm policy referred to above contains a provision by which

2021 CV 00124

 
Case: 4:21-cv-00491-CEH Doc #: 1-2 Filed: 03/02/21 4 of 6. PagelD #: 14

Plaintiff, AMY J. YURICEK is entitled to medical payment coverage under said policy.

14. Pursuant to the medical payments coverage provision under said policy,

Defendant, STATE FARM agreed to pay for the reasonable and necessary medical

expenses incurred by Plaintiff, AMY J. YURICEK caused by the accident referred to in

Count One, up to the applicable policy limits.

bills i

15. Defendant, STATE FARM had paid in medical payment benefits for medical
ncurred by Plaintiff as a result of the automobile accident referred to in Count One.

16. Upon information and belief, Defendant, STATE FARM has asserted a

subrogation interest against Plaintiff, AMY J. YURICEK in the amount of medical

payment benefits it has paid as a result of the automobile accident referred to in Count

One.

 

COUNT FIVE

17. Plaintiff, AMY J. YURICEK, realleges and reavers each and every allegation

contained paragraphs one (1) through sixteen (16) of Plaintiff's Complaint as fully

rewritten herein.

18. The STATE FARM policy referred to above contains a provision by which

Plaintiff, AMY J. YURICEK is entitled to recover damages for bodily injuries resulting

from

was j

the acts of uninsured and/or underinsured owners or operators of motor vehicles.
19,  Onor about February 4, 2019, while said policy of automobile insurance

n full force and effect, Plaintiff, AMY J. YURICEK suffered bodily injury caused by

an automobile accident.

20. Said automobile accident was caused by the negligence of Defendani,

OSCAR R. MONTERROSA an operator of an uninsured and/or underinsured motor

2021 CV 00124

 
Case: 4:21-cv-00491-CEH Doc #: 1-2 Filed: 03/02/21 5 of 6. PagelD #: 15

vehicle.
21. As adirect result of the collision, Plaintiff, AMY J. YURICEK sustained

injuries of mind and body, was required to have medical care and hospital attention

suffered great pain of mind and body, lost enjoyment of her life, has incurred medical,

hospital, and related expenses as well as other injuries, damage and loss, all of which

circumstances will continue into the future.
22. Plaintiff, AVY J. YURICEK, has complied with all the terms and condif

of the automobile insurance policy issued by Defendant, STATE FARM.
WHEREFORE, Plaintiff, AMY J. YURICEK seeks judgment as follows:

1. On Count One and Two against Defendant, OSCAR R. MONTERROSA a

ions

nd

Defendant, ROLINE EXPRESS, INC., in an amount in excess of Twenty-Five Thousand

and 00/100 Dollars ($25,000.00), plus interest, costs of this action and such other relief

as the Court deems just and equitable; and

2. On Count Three against Defendant, JOHN DOE COMPANY, in an amour
excess of Twenty-Five Thousand and 00/100 Dollars ($25,000.00), plus interest, co

of this action and such other relief as the Court deems just and equitable; and

3. On Count Four that Defendant, STATE FARM be required to establish its
rights, if any, against Plaintiff, AMY J. YURICEK or be forever barred from any inter

in the outcome of this case.

2021 CV 00124

tin

sts

 
€XCes

costs

ase: 4:21-cv-00491-CEH Doc #: 1-2 Filed: 03/02/21 6 of 6. PagelD #: 16

4. On Count Five against Defendant, STATE FARM, in an amount in
s of Twenty-Five Thousand and 00/100 Dollars ($25,000.00), plus interest, court

and such other relief deemed proper.

ee s ~~

Kurt D. Latell (#0061587) |
Attorney for Plaintiff

BLAIR & LATELL CO., LPA
724 Youngstown Warren Road
Niles, Ohio 44446

(330) 544-4002 (telephone)
(330) 544-4110 (facsimile)
-blairlatell@blairlatell.com

JURY DEMAND

Trial by jury is hereby demanded. DC

Kurt D. Latell (#0061587) |
Attorney for Plaintiff

INSTRUCTIONS TO THE CLERK

Please serve the Defendants with summons and Complaint at the above captioned
address by certified U.S. mail return receipt requested pursuant to Rule 4.1 of the Ohio

 

Rules of Civil Procedure. ?(
—- \

Kurt D. Latell (#0061587)
Attorney for Plaintiff

2021 CV 00124

 
